Title: From Thomas Jefferson to Mann Page, 30 August 1795
From: Jefferson, Thomas
To: Page, Mann



Th: Jefferson to M. Page
Monticello Aug. 30. 95.

It was not in my power to attend at Fredericksburg according to the kind invitation in your letter and in that of Mr. Ogilvie. The heat of the weather, the business of the farm to which I have made myself necessary, forbade it; and to give one round reason for all, maturé sanus, I have laid up my Rosinante in his stall, before his unfitness for the road shall expose him faultering to the world. But why did not I answer you in time? Because in truth I am encouraging myself to grow lazy, and I was sure you would ascribe the delay to any thing sooner than a want of affection or respect to you, for this was not among the possible causes. In truth if any thing could ever induce me to sleep another night out of my own house, it would have been your friendly invitation and my sollicitude for the subject of it, the education of our youth. I do most anxiously wish to see the highest degrees of education given to the higher degrees of genius, and to all degrees of it so much as may enable them to read and understand what is going on in the world, and to keep their part of it going on right: for nothing can keep it right but their own vigilant and distrustful superintendance. I do not believe, with the Rochefoucaults and Montaignes, that fourteen out of fifteen men are rogues: I believe a great abatement from that proportion may be made in favor of general honesty. But I have always found that rogues would be uppermost, and I do not know that the proportion is too strong for the higher orders, and for those who, rising above the swinish multitude, always contrive to nestle themselves into the places of power and  profit. These rogues set out with stealing the people’s good opinion, and then steal from them the right of withdrawing it, by contriving laws and associations against the power of the people themselves. Our part of the country is in considerable fermentation on what they suspect to be a recent roguery of this kind. They say that while all hands were below deck mending sails, splicing ropes, and every one at his own business, and the captain in the cabbin attending to his log-book and chart, a rogue of a pilot has run them into an enemy’s port.—But metaphor apart, there is much dissatisfaction with Mr. Jay and his treaty. For my part I consider myself now but as a passenger, leaving the world and it’s government to those who are likely to live longer in it. That you may be among the longest of these is my sincere prayer. After begging you to be the bearer of my compliments and apologies to Mr. Ogilvie I bid you an affectionate farewell, always wishing to hear from you.
